Citation Nr: 1512814	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 (hearing loss) and March 2013 (tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran had a hearing before the Board in July 2014 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends he has hearing loss and tinnitus since his military service aboard the USS Fort Snelling, which included exposure to gunfire and power tools without hearing protection.  He indicates he first experienced hearing loss and ringing ears in 1975, during his military service.

Unfortunately, the Veteran's service treatment records are largely unavailable despite extensive efforts to locate them made by the RO.  

Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  
The Veteran testified before the Board in July 2014 as to his noise exposure in the Navy as well as experiencing hearing loss and ringing in his ears since 1975.  In support of this claim, the Veteran submitted a statement from a fellow serviceman received in March 2009 further describing various noise exposures aboard the USS Fort Snelling.  His DD-214 and military personnel records confirm his duty assignment on the USS Fort Snelling. 

The Veteran also testified before the Board as to receiving a civil service audiological examination in 1979 when he started working in the federal government as a mail clerk.  He indicates he was told at that time that he had significant hearing loss.  

The Board notes the file contains a December 1979 audiological examination form, but with the results posted on an audiometer.  It is unclear how to read the meter, but it is possible the examination is indicative of some amount of hearing loss.  The record also contains occupational examinations conducted in February 1989 and May 1989.  At that time, the Veteran was issued ear plugs and was assigned to a "noise hazardous area."  The audiological examinations done at that time are indicative of hearing loss as defined under 38 C.F.R. § 3.385 (2014).

VA outpatient treatment records from 2009 to 2013 indicate the Veteran was first seen complaining of hearing loss in February 2009.  In March 2009 he was issued hearing aids.  At that time, he indicated a history of hearing loss since 1975 with a two year history of military noise exposure on US Naval ships.  The Veteran denied tinnitus at that time.  

The Veteran was afforded a VA examination in March 2013.  At that time, the Veteran indicated tinnitus began in 1985, many years following military service and not related to any specific event.  No specific history was noted regarding hearing loss.  On examination the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus, but the examiner declined rendering an opinion regarding nexus finding to do so would require resorting to mere speculation in light of the unavailable hearing data.  The examiner inexplicitly did not address or otherwise discuss the 1979 or 1989 audiological examinations of record despite noting the claims folder was reviewed.

A new examination is necessary for an examiner to interpret the 1979 audiometric findings at that time and to resolve the issue of etiology with regard to both tinnitus and hearing loss in light of the lay statements of record, the audiological records, and the Veteran's military and post-military occupational noise exposure.  

The RO/AMC must also take this opportunity to obtain VA outpatient treatment records from March 2013 to the present. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain VA outpatient treatment records for the Veteran dated from March 2013 to the present.  Any efforts to obtain these records must be fully documented.  

2.  After the above is completed and records are obtained to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss and tinnitus, the severity of the impairment and the likely etiology.  

The claims folder must be made available to the examiner. 

The examiner is specifically asked to address and consider the following:

* Consider and interpret the December 1979 occupational audiometric evaluation found in the claims folder as well as the 1989 occupational audiological examinations of record, to include a May 1989 letter indicating occupational noise exposure requiring issuance of ear plugs.  The examiner must provide an interpretation of the December 1979 audiometry findings in the examination report.
* Consider the Veteran's described in-service military noise exposure working on a Naval ship around gunfire and power tools as well as the lay statement dated March 2009 from a fellow serviceman similarly describing noise exposure aboard the USS Fort Snelling.
* Consider and reconcile the various statements made by the Veteran confirming hearing loss and tinnitus since 1975, such as during his July 2014 hearing before the Board, versus times where he denied tinnitus until years later, such as within a March 2009 VA outpatient treatment record and during the March 2013 VA examination.
* Elicit from and consider the Veteran's self-reported history of military and post-military noise exposure, to include occupational and recreational noise exposure, in light of a May 1989 letter indicating occupational noise exposure requiring issuance of ear plugs.  

After considering the above, the examiner should comment on whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disability or tinnitus began in service, was caused by service, or is otherwise related to service. The examiner should provide a complete rationale for any opinion given.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

